Citation Nr: 9927990	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-13 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a chin injury with 
a scar.

3.  Entitlement to service connection for a skin mold.

4.  Entitlement to service connection for malignant melanoma 
of the left chest as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In September 1997 the Board remanded the issues of service 
connection for a back disability, a chin injury with a scar, 
a skin mold, and malignant melanoma of the left chest as 
secondary to radiation exposure for further development.  

The case has since been returned to the Board for further 
appellate review.  The Board notes that the veteran has a 
history of malignant melanoma of the left chest as well as 
squamous cell carcinoma of the scalp.  In October 1998 the 
veteran submitted a statement requesting evaluation 
specifically in terms of his squamous cell carcinoma of the 
scalp.  The Board finds that this constitutes an inferred 
claim for service connection.  

In December 1998 the Chief Public Health and Environmental 
Hazards Officer (hereinafter "Under Secretary of Health") 
concluded that it was unlikely that the veteran's malignant 
melanoma of the chest or squamous cell skin cancer of the 
scalp could be attributed to ionizing radiation in service.  
The Director of the VA Compensation and Pension Service 
(hereinafter "Under Secretary for Benefits") concurred with 
this conclusion in January 1999.  

While the RO did not specifically list squamous cell 
carcinoma in its issues in the May 1999 Supplemental 
Statement of the Case, the Board notes that it addressed both 
the veteran's malignant melanoma and squamous cell carcinoma 
in the body of its decision.  To date, no notice of 
disagreement pertaining to the RO's apparent denial of the 
claim for service connection of squamous cell carcinoma has 
been received.  The Board has accordingly construed the 
issues for appellate review as limited to those reported on 
the title page.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
back condition, a chin injury with a scar, and a skin mold 
are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the claim for service connection for malignant 
melanoma of the left chest as secondary to radiation exposure 
has been obtained.  

3.  The probative medical evidence shows that the veteran's 
malignant melanoma is not causally related to any inservice 
radiation exposure.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
back condition, a chin injury with a scar, and a skin mold 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Malignant melanoma of the left chest, claimed as 
secondary to radiation exposure, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991);  38 C.F.R. §§ 3.303(d), 3.309(d), 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Back Disability, Chin Injury with a Scar, and a Skin Mold

The veteran's complete service medical records are 
unavailable.  The available service medical records, which 
consist of Morning Reports, show that the veteran was treated 
from April 10, 1952 through April 12, 1952; April 17, 1952; 
April 24, 1952; September 25, 1952; and September 27, 1952; 
however, they do not specify the illness or injury for which 
he was treated.  The record indicates that the veteran's 
service medical records may have been destroyed by fire.  

Post-service medical records show that the veteran was seen 
at Mt. Carmel West Hospital in February 1978 where he was 
diagnosed with herniated nucleus pulposus at L4-5 and spinal 
stenosis at L6.  The veteran was admitted to the hospital for 
a decompressive laminectomy and diskectomy, L4-5.  There are 
no documented medical opinions linking the veteran's back 
condition to service in these records.  

Treatment notes from February 1992 to September 1993 show 
treatment of hypertension.  A history of hypertension, 
situational depression, and status post lumbar surgery with 
severe osteoarthritis was noted.  There is no documented 
evidence linking any of these conditions to service.  

In October 1997 the veteran underwent a VA spine examination.  
The veteran reported cutting his chin on an obstacle course 
in 1951.  The veteran had no current complaints regarding his 
chin.  It was noted that he had a small, non-painful, 
residual scar on the undersurface of his chin.  Regarding his 
back, the veteran reported having no specific injury, but 
that chronic use over many years had resulted in nagging back 
pain and persistent right leg numbness.  He currently 
reported that his symptoms had significantly improved 
following surgery and that he had minimal complaints with the 
exception of stiffness and mild pain.  

On examination, x-rays showed no evidence of a bony fracture.  
The veteran was diagnosed with status post chin laceration, 
asymptomatic; status post melanoma excision; and status post 
L4 diskectomy with residual chronic lower back pain.  No 
medical opinion linking the veteran's chin laceration or back 
condition to service was documented.  

The veteran underwent a VA skin examination in November 1997.  
The examiner noted, in pertinent part, that the veteran had a 
residual scar on his chin.  It was reported that this scar 
had resulted from a fall on an obstacle course that required 
sutures.  A specific opinion linking this condition to 
service was not documented.  

Malignant Melanoma and Radiation Exposure

Service records show that the veteran served in the 216th 
Chemical (CML) Service (SVC) Company (CO).  It has been 
confirmed that the veteran was present as a part of the 
above-named unit at Operation TUMBLER-SNAPPER, a U.S. 
atmospheric nuclear test series conducted at the Nevada Test 
Site (NTS) in 1952.  The veteran was specifically assigned to 
the Armed Forces Special Weapons Project Radiological Safety 
Group (AFSWP).  

A history of TUMBLER-SNAPPER indicates that this operation 
was an eight detonation nuclear test series conducted at the 
NTS from April 1, 1952 to June 5, 1952.  This history notes 
that radiological safety procedures at the test site were 
performed by AFSWP which was primarily composed of personnel 
from the 216th CML SV CO.  The radiological safety group 
generally trained, prepared, and provided radiological safety 
monitors for all TUMBLER-SNAPPER shots.  These monitors 
accompanied scientific and technical personnel on many 
project recovery missions into the test area following 
nuclear tests.  Radiological survey personnel also surveyed 
the shot area after each detonation and manned the 
checkpoints to radiation areas.  

In September 1993 the veteran was diagnosed with malignant 
melanoma of the left chest which was completely excised.  A 
biopsy was performed and was concluded to reveal a Clark's 
Level III.  The veteran's chest was later examined in August 
1994, and was found to show no evidence of local recurrence.  
Subsequent to this, the veteran had actinic keratoses removed 
from the forehead and face in August 1994.  There is no 
documentation in these records of a medical opinion linking 
the veteran's cancer to service.  

In December 1994 the Nuclear Test Personnel Review (NTPR) 
certified that the veteran had participated in Operation 
TUMBLER-SNAPPER.  A search of its dosimetry data revealed 
that the veteran had a recorded dose of 1.165 rem gamma with 
an upper error bound of 1.2 rem gamma.  

It was noted that a scientific dose reconstruction indicated 
that, due to the distance of the veteran's unit from ground 
zero, the veteran virtually had no potential for exposure to 
neutron radiation.  It was further noted that studies of 
medical treatment involving high, large-area skin doses had 
implied a qualitative relationship between skin exposures on 
the order of 1,000 rem and statistical increases of skin 
cancer, but that such dose levels were at least two orders of 
magnitude above those received by almost all nuclear test 
participants.  

Treatment notes between October 1995 and December 1997 show 
treatment primarily for hypertension.  The veteran was also 
periodically checked for recurrences of his skin cancer.  No 
recurrences were noted.  There is no documentation in these 
records of a medical opinion linking any condition to 
service.  

During the November 1997 VA skin examination, the examiner 
noted the veteran's history of malignant melanoma.  The 
examiner noted that melanoma normally occurs in association 
with a congenital nevus.  He further noted that the veteran's 
history was negative for such a nevus.  

The examiner concluded that it was "not inconceivable" that 
the veteran's melanoma was caused by exposure to radiation 
from an atomic blast.  He further concluded that there was no 
conclusive proof available to substantiate the veteran's 
claim.  

In October 1998 NTPR verified the veteran's radiation 
exposure and skin doses to specific sites.  NTPR noted the 
veteran's external dose of 1.65 rem remained current.  A 
scientific dose reconstruction was found to indicate that the 
veteran would have received an 11.4 rem dose to his left 
chest and a 10.2 rem dose to the right posterior scalp.  

In December 1998 the Under Secretary of Health concluded that 
it was unlikely that the veteran's malignant melanoma of the 
chest or squamous cell skin cancer of the scalp could be 
attributed to ionizing radiation in service.  The Under 
Secretary for Benefits found in January 1999 that there was 
no reasonable possibility that the veteran's malignant 
melanoma of the left chest or squamous cell carcinoma of the 
scalp resulted from such exposure.

General Service Connection Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999);  38 C.F.R. §§ 
3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  



This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309(d) (1998).  Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. 
§ 3.311 (1998).  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) (1998) when it is established that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 


As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

Service Connection for a Back Condition, a Chin Injury with 
Scar, and a Skin Mold

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for a back 
disability, a chin injury with a scar, and a skin mold must 
be denied as not well grounded.  

With regard to the veteran's back condition, the record shows 
that the veteran underwent lumbar surgery in 1978.  There is 
no subsequent documentation of the veteran receiving 
treatment for his back.  More importantly, there are no 
medical opinions or other evidence in the record indicating a 
link between the veteran's back disorder and service.  
Therefore, the veteran has failed to provide competent 
medical evidence of a link between his back disorder and 
service.  

The same can be said for the veteran's status post chin 
laceration with a residual scar.  There is no medical 
evidence linking the residual scar on the veteran's chin to 
service.  The Board notes that both the October and November 
1998 VA examiners noted the veteran's history of lacerating 
his chin while in service. These statements do not constitute 
competent medical evidence of a nexus sufficient to well-
ground the veteran's claim of service connection for a chin 
injury with a residual scar.  These statements merely noted 
the veteran's medical history and were not enhanced by 
additional comment.  Evidence which is simply information 
recorded by a medical examiner unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  




Regarding the veteran's skin mold, the Board first notes that 
the veteran's representative has been referring to the issue 
as entitlement to service connection for a skin mole.  This 
apparently originated in August 1996 when the veteran's 
representative noted that the veteran had claimed to have 
acquired a skin "mole" in 1983.  

The Board notes that the veteran specifically stated in his 
application that he was claiming service connection for a 
skin mold.  In support of his claim, the veteran specifically 
stated that he had been diagnosed with a skin mold in 1983.  
There is no documentation of his ever alleging service 
connection for a skin mole.  

With this in mind, the Board concludes that the veteran has 
not submitted competent evidence of a current skin mold 
disability.  There are no post-service medical records 
diagnosing a skin mold.  In fact, there is no reference to a 
skin mold in the post-service medical records.  Thus, there 
is no evidence of a diagnosis of a current skin mold 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992);  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(holding that veteran was not entitled to service connection 
where there was a total lack of evidence of any hypertension 
existing since service).  

The veteran's own lay contentions will not suffice to well-
ground his claim in this instance.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  


The Board notes that the veteran referred to being treated 
for a skin mold in 1983.  Such treatment records are not 
present in the claims folder.  Pursuant to 
38 U.S.C.A. § 5103(a), if VA is placed on notice of the 
possible existence of information that would render the claim 
plausible, and therefore well grounded, VA has the duty to 
advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well-ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  

In this case, the veteran merely stated that he was diagnosed 
with and treated for a skin mold in 1983.  He did not specify 
whom he was treated by.  Nor did the veteran indicate that 
such records would provide evidence, such as a medical nexus, 
to well-ground his claim.  In fact, the veteran noted that 
the physician specifically concluded that he could not 
determine the origin of the mold and that he had not seen 
anything like it before.  

Therefore, the Board finds that the veteran's reference to 
being treated in 1983 for a skin mold is too attenuated to 
trigger the application of 38 U.S.C.A. § 5103(a).  See 
Carbino v. Gober, 10 Vet. App. 507, 510 (1997).  

Because the veteran has failed to establish proof of a 
current skin mold disability, and because he has failed to 
provide competent evidence of a nexus between his back 
disorder and service as well as a nexus between his chin 
injury with residual scarring and service, the Board finds 
that his claims of entitlement to service connection for a 
back disorder, a chin injury with a residual scar, and a skin 
mold must be denied as not well grounded.  

The Board again notes that the majority of the veteran's 
service records were destroyed by fire.  

Where the veteran's service medical records are lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In such cases where service records have 
been lost or destroyed, the Board is under a duty to advise 
the veteran of alternative forms of evidence that can be 
developed to substantiate the claim.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).  

In this case, the RO first attempted to obtain service 
medical records from the National Personnel Records Center 
(NPRC).  That agency responded that the  veteran's records 
had been destroyed by fire.  After receiving this response, 
the RO submitted a request to the NPRC for supplemental 
service records.  The RO subsequently submitted a VA Form 
13055 to the NPRC.  Pursuant to this request, the NPRC 
provided the RO with Daily Sick Reports from the 216th CML 
SVC CO.  The RO received these records and considered them.  

The veteran also submitted his own lay testimony, a newspaper 
article regarding the 216th CHM SVC CO's participation in 
Operation TUMBLER-SNAPPER; a newspaper article dealing with 
Senator P.W. securing an agreement for an atomic veterans 
study; excerpts from the Congressional record; an excerpt 
from a Senate bill introduced by Senator W.; and a written 
statement submitted by A.G.P., all of which were considered 
by the RO.  

The veteran has not indicated the existence of any post-
service evidence which may well-ground his claim.  Therefore, 
the RO has satisfied its duty to the veteran in this case..  
See Layno, 6 Vet. App. 465, 469 (1994).  

The Board notes that the October and November 1997 VA 
examinations did not fully comply with the September 1997 
Board remand instructions.  The examiners did not offer 
specific opinions as to the etiology of the veteran's chin 
disability, a skin mold, and his back disability.  

The Board finds that such error was harmless, nonprejudicial 
error in this instance because these specific claims have 
never been found to be well-grounded.  By affording the 
veteran VA examinations, the claims for a back disability a 
chin injury with a scar, and a skin mold were accorded 
greater consideration than were in fact warranted under the 
circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Stegall v. West, 11 Vet. App. 268, 271 (1998); 
see also 38 U.S.C.A. § 7263(a) (West 1991 & Supp. 1999).  


Service Connection for Malignant Melanoma

The veteran's claim of entitlement to service connection for 
malignant melanoma of the left chest as secondary to exposure 
to ionizing radiation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).

The record shows that the veteran has been diagnosed with 
malignant melanoma of the left chest; a radiation dose 
estimate is available for the veteran; and skin cancer is a 
radiogenic disease as defined in 38 C.F.R. § 3.311, thus 
providing a potential link between the radiation exposure and 
the current disability.  The record shows that the RO 
requested dose information from the Defense Nuclear Agency 
and verification from the recently established Defense Threat 
Reduction Agency (DTRA).  A medical opinion also was obtained 
from the VA Undersecretary for Health pursuant to 38 C.F.R. 
§ 3.311.  The Board is satisfied that all relevant facts have 
been properly developed and no further assistance to the 
veteran with respect to his claim is required to comply with 
§ 5107(a).  

The Board initially notes that the veteran is not entitled to 
presumptive service connection based on 38 C.F.R. § 3.309(d).  
While the evidence establishes that the veteran is a 
radiation-exposed veteran, malignant melanoma is not included 
among the presumptive diseases specific to radiation-exposed 
veterans listed in paragraph (d)(2).  38 C.F.R. § 
3.309(d)(2)(1998).  

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim as to its 
consideration and development under 38 C.F.R. § 3.311.  The 
probative medical evidence shows that the veteran was 
diagnosed with malignant melanoma of the left chest in 
September 1993.  The veteran specifically alleged that he was 
exposed to radiation during Operation TUMBLER-SNAPPER, and 
the report from the DTRA confirms this fact.  Notwithstanding 
the fact that skin cancer is listed as a radiogenic disease 
under § 3.311(b)(2)(vii), no competent, medical, or 
scientific evidence linking the veteran's diagnosis to the 
claimed inservice exposure to radiation is of record.  

The only competent medical evidence of record discussing the 
relationship between the veteran's radiation exposure and 
malignant melanoma is against the claim.  The December 1998 
VA medical opinion of the Under Secretary of Health concluded 
that it was unlikely that the veteran's malignant melanoma 
could be attributed to exposure to ionizing radiation during 
service.

The Under Secretary for Benefits found in January 1999 that 
there was no reasonable possibility that the veteran's 
malignant melanoma of the left chest resulted from such 
exposure.

The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d) when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service.  Combee, 34 F.3d at 1044.  As noted above, 
the record does not contain competent medical evidence of 
direct causation of the veteran's malignant melanoma claimed 
to be the result of radiation exposure.  The only opinions 
addressing this issue have concluded that his malignant 
melanoma was not causally related to in-service radiation 
exposure.  

The November 1997 VA examiner's conclusion that it was not 
inconceivable that the veteran's malignant melanoma was 
caused by radiation exposure does not constitute competent 
evidence of a nexus.  The conclusion is too speculative and 
the examiner provided no specific clinical evidence to 
support such a conclusion.  

In fact, the examiner specifically acknowledged that there 
was no conclusive proof available to substantiate the 
veteran's claim that his melanoma was caused by exposure to 
radiation from an atomic blast.  Therefore, the November 1997 
VA examiners conclusion regarding the etiology of the 
veteran's cancer does not constitute competent evidence of a 
nexus.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board notes that the above issue involves medical 
causation for which competent medical or scientific evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  

The veteran and his representative, as laypersons without 
medical knowledge, are not competent to offer opinions or to 
make such conclusions regarding medical causation.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); Grottveit, 5 Vet. App. at 
93; Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Neither is the Board competent to make such a determination 
without supporting medical or scientific evidence.  Id.  
There is no competent, medical, or scientific evidence 
linking the veteran's current disorder and claimed inservice 
radiation exposure.  The only competent evidence of record 
that deals with the question of whether the veteran's 
malignant melanoma is related to inservice radiation exposure 
is against the claim.  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection under 38 C.F.R. § 3.311.  Davis v. Brown, 10 Vet. 
App. 209 (1997); Rucker, 10 Vet. App. at 71.

For these reasons and bases and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the veteran's malignant melanoma is related to 
his exposure to radiation during service.  Based upon a full 
review of the record, the Board finds that the evidence is 
not so evenly balanced as to require application of the 
benefit of the doubt in favor of the veteran.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a back condition, a 
chin injury with a scar, and a skin mold, the appeal is 
denied.  

Entitlement to service connection for malignant melanoma as 
secondary to radiation exposure is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

